Motion for reargument (designated by the movant as one for summary reversal) of a prior determination of this court, dated April 4, 1975, which affirmed defendant’s conviction of attempted criminal sale of a dangerous drug in the second degree. Motion for reargument granted, and, upon reargument, the original determination is adhered to. Contrary to defendant’s contention, methadone did constitute a dangerous drug within the meaning of former section 220.00 of the Penal Law, since it is an opiate, as that term is usually defined (see Webster’s Third New International Dictionary [1964], p 1582, col 1; Stedman’s Medical Dictionary [20th ed]; see, also, U.S. Code, tit 21, § 802, subd [17]), and thus was a narcotic drug as that term is defined in subdivision 1 of former section 220.00 of the Penal Law, which made reference to section 3301 of the Public Health Law. Subdivision 38 of former section 3301 of the Public Health Law includes opiates within its definition of narcotic drugs (see People r Demers, 42 AD2d 634; see, generally, McKinney’s Cons. Laws of N. Y., Book 1, Statutes, §§ 232-235). Rabin, Acting P. J., Hopkins, Martuscello, Cohalan and Munder, JJ., concur.